Title: General Orders, 15 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Sunday Septr 15h 1782
                     Parole Louis 16th
                     Countersigns Rochambeau
                  Chattelex
                  For the day tomorrowBrigr General HuntingtonMajor OlneyMajor ReadingBrigade Major CoxBrigade Quartermaster MorrillFor duty tomorrow4th Connecticut & 6th Massachusettsregiments
                  A Feild officer two captains two subs. right serjeants, one Drum, one fife, and one hundred & twenty rank & file to be at the ferry on the right tomorrow morning by sunrise they are to man the boats and assist in crossing the French army—The first Newyork regiment for this duty to be releived by the second Massachusetts regiment tomorrow at sunset.
               